539 N.W.2d 846 (1995)
248 Neb. 903
STATE of Nebraska ex rel. NEBRASKA STATE BAR ASSOCIATION, Relator,
v.
Walter M. CALINGER, Respondent.
No. S-95-218.
Supreme Court of Nebraska.
December 1, 1995.
WHITE, C.J., and CAPORALE, LANPHIER, WRIGHT, CONNOLLY, and GERRARD, JJ.
PER CURIAM.
Formal charges were filed by the Disciplinary Review Board of the Nebraska State Bar Association against Walter M. Calinger. The charges alleged that Calinger continuously neglected a legal matter entrusted to him by his client involving a workers' compensation case. As a result of Calinger's actions, the workers' compensation petition for benefits was dismissed.
The charges asserted that Calinger's actions were a violation of his oath of office as an attorney licensed to practice law in the State of Nebraska, see Neb.Rev.Stat. § 7-104 (Reissue 1991), and were a violation of *847 the following provisions of the Code of Professional Responsibility: Canon 1, DR 1-102; Canon 6, DR 6-101; and Canon 7, DR 7-101 and DR 7-106.
This court appointed a referee, who set the matter for hearing on July 21, 1995. Calinger did not appear personally or by counsel. Evidence was adduced, and the hearing was continued until August 15, 1995, at 9 a.m. at the office of the referee to ensure that personal service had been made upon Calinger. At the continuation of the hearing, personal service had been obtained, and Calinger had been advised of the August 15 hearing. Further evidence was then adduced, and the hearing concluded. Calinger failed to appear for the hearing in person or through counsel, and the case was submitted on the testimony and evidence offered at the hearing.
The referee found that the evidence showed clearly and convincingly that Calinger was in violation of DR 1-102, DR 6-101, DR 7-101, and DR 7-106. In his report, the referee recommended that this court impose upon Calinger a 1-year suspension from the practice of law.
We accept the report of the referee and the recommendation of a 1-year suspension. Calinger is hereby suspended from the practice of law in the State of Nebraska for a period of 1 year, effective immediately. Calinger is further ordered to reimburse the Nebraska State Bar Association for the costs expended in this proceeding, including the fee and costs submitted by the referee.
JUDGMENT OF SUSPENSION.
FAHRNBRUCH, J., not participating.